



EXHIBIT 10.22


THIRD AMENDMENT TO THE MERIT MEDICAL SYSTEMS, INC.
2006 LONG-TERM INCENTIVE PLAN


THIS THIRD AMENDMENT TO THE MERIT MEDICAL SYSTEMS, INC. 2006 LONG-TERM INCENTIVE
PLAN (this "Amendment") is made and adopted effective February 13, 2015 by Merit
Medical Systems, Inc., a Utah corporation (the “Company”), contingent upon
approval of this Amendment by the shareholders of the Company not later than
June 30, 2015.


WHEREAS, the Company maintains the Merit Medical Systems, Inc. 2006 Long-Term
Incentive Plan (the "Plan") for the benefit of its employees and the employees
of its participating subsidiaries, which Plan the Company previously amended in
2009; and


WHEREAS, due to a five-for-four forward stock split of the Company’s common
stock (“Shares”) on May 2, 2011, and pursuant to Section 12.2 of the Plan, the
total number of Shares authorized for grant under the Plan increased from
3,000,000 Shares to 3,750,000 Shares;


WHEREAS, the Company’s Board of Directors (the “Board”) deems it necessary and
desirable to amend the Plan to increase the number of Shares authorized for
grant under the Plan from 3,750,000 Shares to 6,250,000 Shares and extend the
term of the Plan until February 13, 2025; and


WHEREAS, the Company, acting through its Board, has reserved the right to amend
the Plan at any time and from time to time, subject to shareholder approval in
the case of certain material modifications;


NOW, THEREFORE, contingent upon approval of this Amendment by the shareholders
of the Company not later than June 30, 2015, the Plan is amended as follows
effective February 13, 2015:
1.
Section 2 of the Plan is amended to include the following definition:



"2.22(A). “Plan Limitations” shall mean (i) the maximum number of Shares
authorized for grant under Section 3.1(a), (ii) the maximum aggregate number of
Shares that may be issued as “incentive stock options” under Section 5.7, and
(iii) the Limitations set forth in Section 10.5, collectively.”


2. The first sentence of Section 3.1(a) of the Plan, setting forth the number of
Shares authorized for grant under the Plan, is amended to read as follows:


"(a)    Subject to adjustment as provided in Section 12.2, a total of 6,250,000
Shares are authorized for grant under the Plan."


3. The second sentence of Section 5.7 of the Plan, relating to the maximum
number of Shares with respect to which incentive stock options may be granted
under the Plan, is amended to read as follows:


“Solely for purposes of determining whether Shares are available for the grant
of “incentive stock options” under the Plan, subject to adjustment under Section
12.2, the maximum aggregate number of Shares with respect to which “incentive
stock options” may be issued under the Plan shall be 6,250,000 Shares.”


4. Section 12.2 of the Plan is amended in its entirety to read as follows:


“12.2. Adjustments. If the outstanding Shares or other securities of the Company
subject to Awards shall at any time be changed or exchanged by declaration of a
stock dividend, stock split, reverse stock split, combination of shares,
extraordinary dividend of cash or assets, recapitalization, reorganization or
any similar equity restructuring transaction (as that term is used in Statement
of Financial Accounting Standards No. 123(R)) affecting the Shares or such
securities, the Committee shall equitably adjust the number and kind of Shares
or other securities issuable under the Plan and other Plan Limitations, and the
number of Shares or other securities underlying, and exercise price of, all
outstanding Awards so as to maintain the proportionate number of Shares or other
securities subject to such outstanding Awards without changing the aggregate
exercise or settlement price of such Awards, if any. No right to acquire a
fractional share shall result, however, from any adjustment of Options or Stock
Appreciation Rights. In the case of any such adjustment, the number of shares
subject to Options or Stock Appreciation Rights shall be rounded down to the
nearest whole share. In applying any Plan Limitations adjusted hereunder, Shares
and Awards issued prior to the adjustment shall count against the adjusted Plan
Limitations on a post-split adjusted basis.”





--------------------------------------------------------------------------------







5. The third sentence of Section 13.13 of the Plan, relating to the expiration
of the Plan, is amended to read as follows:


“Awards may be granted under the Plan at any time and from time to time
following stockholder approval of the Plan until February 13, 2025, on which
date the Plan will expire except as to Awards then outstanding under the Plan.”


6. Notwithstanding the foregoing, if the shareholders of the Company fail to
approve this Amendment by June 30, 2015, this Amendment shall be null and void.
Except as provided above, the terms of the Plan are hereby ratified and
confirmed in all respects.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer effective as of February 13, 2015, contingent upon
approval of this Amendment by the shareholders of the Company not later than
June 30, 2015.


MERIT MEDICAL SYSTEMS, INC.


By: /s/ Rashelle Perry            
Its: Chief Legal Officer
Name: Rashelle Perry





